Filed 10/8/14 Derboghossian CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


HOVSEP DERBOGHOSSIAN,                                                B246336

         Plaintiff and Appellant,                                    (Los Angeles County
                                                                     Super. Ct. No. EC052140)
         v.
                                                                         ORDER MODIFYING OPINION
CURTIS ALLEN HARRIS, II,                                                 AND DENYING REHEARING
                                                                         (NO CHANGE IN JUDGMENT)
         Defendant and Respondent.




         THE COURT:
         It is ordered that the opinion filed herein on September 17, 2014 be modified as
follows:
         1. On page 7, the first full sentence, which states, “When Harris discovered the
recording, he contacted law enforcement and reported the deed as a forgery” is deleted.
         2. On page 7, at the end of the first sentence of the first full paragraph beginning
with “In August 2009” insert the following as the second sentence of that paragraph:

              Later that month, Harris contacted law enforcement and reported the May 24,
              1995 grant deed as a forgery.
       3. On page 13, in the second sentence of the first full paragraph delete “contract
and trust-related” and replace with “other” so the sentence reads:
          Whatever merit there may be to DerBoghossian’s other arguments, they are
          based on causes of action and legal theories not presented in his complaint and
          do not compel reversal of the judgment quieting title to the property in Harris’s
          name.

       There is no change in the judgment. Appellant’s petition for rehearing is denied.

________________________________________________________________________
      PERLUSS, P. J.            WOODS, J.                 ZELON, J.




                                             2
Filed 9/17/14 (unmodified version)
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


HOVSEP DERBOGHOSSIAN,                                                B246336

         Plaintiff and Appellant,                                    (Los Angeles County
                                                                     Super. Ct. No. EC052140)
         v.

CURTIS ALLEN HARRIS, II,

         Defendant and Respondent.




         APPEAL from a judgment of the Superior Court of Los Angeles County,
William D. Stewart, Judge. Affirmed.
         Law Offices of Gregory R. Ellis and Gregory R. Ellis for Plaintiff and Appellant.
         Law Offices of F. James Feffer and F. James Feffer, for Defendant and
Respondent.
                                                ________________
        Hovsep DerBoghossian appeals from the judgment entered in this quiet title action
in favor of Curtis Allen Harris II. DerBoghossian contends the judgment is not supported
by substantial evidence. We affirm.
                  FACTUAL AND PROCEDURAL BACKGROUND
        1. DerBoghossian’s Complaint
        On February 18, 2010 DerBoghossian filed a verified complaint against Harris and
“all persons unknown claiming any legal or equitable right, estate, lien, title or interest”
to quiet title to real property located at 649 West California Avenue in Glendale. He
attached to his complaint, among other things, a copy of a grant deed purportedly
executed by Harris on May 24, 1995 (the May 24, 1995 deed) conveying the property to
DerBoghossian and a certified copy of an official record filed with the Los Angeles
County Recorder’s Office indicating that the conveyance had been recorded on May 27,
2009.
        2. Harris’s Cross-complaint
        On March 22, 2010 Harris answered the complaint and filed a cross-complaint to
quiet title to the property in his name. Harris also sought damages against
DerBoghossian for breach of contract and fraud. BAC Home Loans Servicing, LP
(BAC) answered both quiet title complaints, asserting it possessed a security interest in
the property pursuant to a deed of trust executed by Harris in April 1999 in favor of
BAC’s predecessor-in-interest, Countrywide Home Loans, Inc. David Moussighi also
answered the quiet title complaints and filed a cross-complaint against DerBoghossian
asserting a security interest in the property in connection with a loan he had made to
DerBoghossian on September 29, 2009. He also asserted causes of action against
DerBoghossian for breach of contract and fraud.
        3. The Court Trial
        The case was tried to the court after the parties with legal claims waived their
rights to a jury trial. DerBoghossian and Harris both testified similarly with regard to
their personal relationship and initial involvement with the property but otherwise offered



                                              2
very different versions of events. BAC did not participate in the trial after obtaining a
stipulation from all parties that it was the senior lien holder on the property.
              a. The initial purchase of the property by DerBoghossian’s brother
       According to the evidence at trial, in August 1994 DerBoghossian’s family pooled
their financial resources to purchase the property from EMC Mortgage Corporation. To
effect the purchase, DerBoghossian’s brother, Hagop Derboghossian, obtained a loan in
his name, secured by the property. The grant deed conveying the property to Hagop, as a
single man, was recorded with the Los Angeles County Recorder’s Office in
October 1994. DerBoghossian, a former real estate and mortgage broker, negotiated the
purchase on behalf of his brother.
              b. The oral agreement between Harris and DerBoghossian
       In early 1995 Hagop DerBoghossian told his family he did not want to remain as
record title holder with its attendant risks and responsibilities. DerBoghossian, who had
recently purchased two adjacent properties (641 and 645 California Avenue), wanted to
purchase the property from Hagop so that the property would remain in the family’s real
estate portfolio but believed he would not qualify for another loan in light of his debt
burden. Harris, a very close family friend whom DerBoghossian thought of as a brother,
agreed to assist DerBoghossian by obtaining a loan and purchasing the property in his
name. Under the terms of their oral agreement, Harris would serve as record title holder
and obtain the benefits of a tax deduction associated with home ownership.
DerBoghossian, for his part, would be responsible for making all payments on the loan
directly to the lender, including insurance and taxes to be paid to an impound account.
DerBoghossian or his family would improve the property and reside there once the
improvements were completed. At trial DerBoghossian likened the arrangement to a
trust in which Harris agreed to hold legal and record title to the property in his name for
the benefit of DerBoghossian. DerBoghossian testified he and Harris had contemplated
refinancing the property and removing Harris as record title holder at some point, but did
not discuss when that would take place.



                                              3
       Harris, on the other hand, testified he participated in the transaction
DerBoghossian had proposed reluctantly and only with the express agreement that
DerBoghossian would obtain financing within 90 days to purchase the property in his
own name and relieve Harris of any obligation under the loan.
              c. The initial loan and execution of grant deeds
       In May 1995 Harris obtained a home loan from Countrywide in the amount of
$148,500, secured by the property, and purchased the property from Hagop
DerBoghossian. The conveyance was recorded with the Office of the Los Angeles
County Recorder on June 2, 1995.
       The circumstances surrounding Harris’s execution of the loan documents were
disputed at trial. DerBoghossian testified he had obtained the documents from
Countrywide and brought them to Harris for his signature. At the same time Harris
signed the loan documents, he was given, and knowingly signed, a grant deed conveying
the property to DerBoghossian. (A copy of the May 24, 1995 deed was introduced into
evidence.) DerBoghossian explained, although he trusted Harris like a brother, he knew
it was important to obtain a grant deed from Harris to ensure his position as the “true and
intended owner” of the property in the event their relationship soured or something
happened to Harris. DerBoghossian and Richelle Prosch, DerBoghossian’s friend who
notarized the loan documents, both testified Harris did not discuss or impose any
conditions on the conveyance when he signed the deed and handed it to DerBoghossian.
DerBoghossian also explained he did not record the deed immediately because he knew it
would cause Countrywide to “call the loan” and thereby undermine his arrangement with
Harris. He testified Harris was well aware he had signed the grant deed; in fact, Harris
asked him several years later whether DerBoghossian still had the deed.
       Harris, in contrast, testified he had no recollection of seeing, much less signing,
the May 24, 1995 grant deed. In fact, he stated he first learned of the document when
DerBoghossian recorded the deed in 2009 after a dispute had arisen between the two
men. At trial Harris acknowledged the signature on the May 24, 1995 grant deed looked
like his, but testified he had no recollection of signing the document. He did not intend to

                                              4
convey the property to DerBoghossian in May 1995. Rather, according to Harris, they
had agreed Harris would retain legal title until DerBoghossian refinanced the property
and removed him from the debt obligation.
              d. The parties’ performance under the oral agreement; and a purported
                 written lease agreement
       In June 1995 and for several years thereafter, the parties operated in accordance
with their mutually described oral agreement: Harris, as record title holder, remained
liable on the loan and took advantage of available tax deductions. DerBoghossian
improved the property to make it habitable for his family, who moved in to the residence
in 1997, and made all payments, including principal, interest, taxes, maintenance and
insurance, directly to the lender.
       According to Harris, in June 1998 he learned his debt obligation on the property
was impeding his ability to obtain a loan for another purpose. To show the lender he had
income from the property, he asked DerBoghossian to reduce what he referred to as
“their rental agreement” to writing. DerBoghossian supplied Harris with a written lease
agreement, purportedly signed by Hagop DerBoghossian,1 in which Hagop agreed to pay
Harris a monthly rent of $1,400; Harris would accept, in lieu of rent, payment in full on
the Countrywide loan, inclusive of principal, interest, taxes and insurance.
DerBoghossian denied he had ever prepared the agreement or signed Hagop’s name. He
insisted there had been no written agreement between the parties; Harris had fabricated it
entirely; and the purported lease agreement did not accurately reflect their oral agreement
with respect to the property.




1      In its statement of decision the court credited expert testimony that the signature
on the agreement was not Hagop DerBoghossian’s. Nevertheless, the court found this
point largely immaterial, accepting Harris’s testimony the agreement with Hagop’s
purported signature had been provided to Harris by DerBoghossian.

                                             5
              e. The new loan
       In early 1999 DerBoghossian and Harris discussed refinancing the property to
obtain a lower interest rate. DerBoghossian testified he proposed at that time taking the
loan out of Harris’s name but Harris insisted he wanted to remain record title holder to
continue to benefit from the tax deduction. Harris testified he had asked, as he had
several times previously, for DerBoghossian to remove him from the loan and obtain the
new loan in DerBoghossian’s or someone else’s name, but DerBoghossian said he was
unable to do that “at this time” because “Hagop wasn’t ready” to assume ownership.
Whatever the parties’ motivations, it is undisputed that in April 1999 Harris obtained a
new loan from Countrywide in his name at a lower interest rate, secured by the property.
              f. The end of the parties’ friendship; the notice to quit and initiation of
                  unlawful detainer proceedings
       In late 2007 Harris was diagnosed with late stage renal failure and wanted to
purchase a suitable home for himself while he awaited a kidney transplant. In 2008 he
made an earnest money deposit of $15,000 on a condominium in Sylmar but then
discovered the loan on the Glendale property was several months’ delinquent and his
credit history had been adversely affected. Harris was very upset and confronted
DerBoghossian. DerBoghossian told Harris he was unaware any payments were
delinquent, explaining he had arranged with his partner/employer to deduct the payments
from his paycheck and pay the lender directly. DerBoghossian assured Harris he would
address the situation immediately by bringing the debt current and taking over the
payments himself. He also told Harris he would assist him with the Sylmar purchase by
providing additional documentation and claiming responsibility for the late payments. In
March 2009 the Sylmar purchase was cancelled, through no fault of Harris’s; and Harris
lost his earnest money deposit.
       By May 2009 the two men were not speaking to each other. Harris began paying
the loan on the property directly and returned to Hagop DerBoghossian any monies paid
by his family. On May 29, 2009, fearing Harris would assert his rights as legal title
holder to “steal the property” from him, DerBoghossian recorded the May 24, 1995 grant


                                              6
deed Harris had purportedly given him. When Harris discovered the recording, he
contacted law enforcement and reported the deed as a forgery. On June 5, 2009 Harris
sent DerBoghossian’s mother and brother, who were living on the property, a 60-day
notice to terminate tenancy pursuant to the written rental agreement.
       In August 2009 Harris initiated unlawful detainer proceedings. In September 2009
DerBoghossian obtained a loan from Moussighi, secured by the property, to assist him in
resolving the unlawful detainer dispute with Harris. However, the proposed settlement of
the unlawful detainer action fell apart; judgment of possession was entered in favor of
Harris; and this action to quiet title ensued.
       4. The Trial Court’s Statement of Decision and Judgment
       Following a seven-day court trial and the parties’ submission of trial briefs and
proposed findings of fact, the court issued its statement of decision, which began with the
following observation: “The two main actors, Messrs. Hovsep DerBoghossian and Crutis
Al[len] Harris II created an appearance of property interests to the world (including
governments) and fifteen years later come to court disagreeing as to the true nature of
their agreement and their legal relationships to the property in question. What a tangled
web they wove.” “As can be easily imagined, credibility issues abound in this matter,
and neither side comes away unscathed; the court finds that both Hovsep
[DerBoghossian] and Harris have severely impaired credibility on various issues of fact.”
       As to the May 24, 1995 grant deed, the basis for DerBoghossian’s quiet title claim,
the court found there was no legal delivery and thus no transfer of a property interest
because Harris did not intend to convey title to DerBoghossian in 1995, whether or not he
signed the May 24, 1995 deed: “The question is whether the deed was delivered. The
court finds that Harris did not intend to convey the property without the release of the
debt against himself (and his credit); to hold otherwise would be essentially contrary to
all the evidence in the case and frustrate the intentions of the parties to the agreement for
‘holding title’; thus, although Hovsep [DerBoghossian] held an unrecorded deed which
by its terms would transfer title from Harris to Hovsep, it was nothing more than a
security blanket, a piece of evidence of the intent of the parties, although that intention

                                                 7
was but partially expressed in the deed. When Hovsep recorded that deed in 2009, it was
effectively an attempt to separate the security from the debt (i.e., Hovsep would then hold
title to the property, subject to the lien of the lender, while Harris would still be
responsible for the debt that he had assumed in the acquisition of the property)—this was
never the contemplation of the parties according to the evidence. There was no evidence
that the parties intended to separate the title to the security from the debt at any time;
certainly such a separation would require the consent of the lienholder to be effective,
and there likewise is no evidence the lienholder was asked to consent to such a transfer.
[Fn. omitted.] Clearly, Harris had absolutely no intention to pass title to Hovsep—that
very notion was against the precise arrangement they had made. Therefore, the court
finds that there was no delivery of the [g]rant [d]eed in question and that said grant deed
was ineffective to convey any interest whatsoever in the property, and its recording was a
nullity, other than being a cloud on title. The court finds that title remained in Harris
pursuant to the deed from Hagop in 1995, despite the recordation of the [g]rant [d]eed
from Harris to Hovsep.”
       The court quieted title to the property in favor of Harris, subject to Countrywide’s
lien, which, it explained, was owned by Countrywide’s successor-in-interest, BAC, now
known as Bank of America, N.A. The court ruled against Harris on his legal claims,
explaining Harris “has not proven damages that were within the contemplation of the
parties when the agreement was made . . . .” In addition, the court ruled Moussighi did
not have a lien interest on the property because DerBoghossian had not owned it at the
time of Moussighi’s loan and thus could not use it as security for his debt. It ruled in
favor of Moussighi on his breach of contract claim against DerBoghossian. Judgment
was entered on November 14, 2012.
       DerBoghossian timely moved for a new trial asserting, among other grounds, the
trial court’s findings were not supported by the evidence. In particular, he argued the
evidence was undisputed that Harris had physically delivered the grant deed to
DerBoghossian; and thus the uncontroverted inference was that the deed was legally
delivered. The court denied the new trial motion, concluding the evidentiary inferences

                                               8
that arise with respect to a grantee’s possession of the deed had been rebutted by ample
evidence that Harris had no intention to transfer ownership to DerBoghossian in May
1995 while he remained liable on the loan.
                                       DISCUSSION
       1. Governing Law and Standard of Review
       A deed is a written instrument conveying or transferring the title to real property.
(Estate of Stephens (2002) 28 Cal. 4th 665, 671-672.) A deed transfers title only when it
is legally delivered. (Civ. Code, § 1054; Whitney v. American Ins. Co. (1900) 127 Cal.
464; Luna v. Brownell (2010) 185 Cal. App. 4th 668, 673.) “‘Delivery is a question of
fact’” and is entirely dependent upon the intention of the grantor to make a present
transfer of property. (Whitney, at p. 567; accord, Huth v. Katz (1947) 30 Cal. 2d 605, 608
[“[a] valid delivery of a deed depends upon whether the grantor intended that it should be
presently operative”]; Miller v. Jansen (1943) 21 Cal. 2d 473, 477 [“delivery or
nondelivery [is] a question of fact to be determined from the surrounding circumstances
of the transaction, and that whatever method of delivery be adopted, it must show by acts
or words or both that the grantor intended to divest himself of title”].)
       A grantee’s physical possession of a deed raises an inference that the instrument
was legally delivered. (Miller v. Jansen, supra, 21 Cal.2d at p. 477; Hotaling v. Hotaling
(1924) 193 Cal. 368, 381-382 (Hotaling).) However, that inference may be rejected in
favor of contrary evidence the grantor did not intend to presently pass title. (Huth v.
Katz, supra, 30 Cal.2d at p. 608; Hotaling, at p. 383 [“[t]o constitute delivery of a deed it
is not sufficient that there be a mere delivery of its possession, but this act must be
accompanied with the intent that the deed shall become operative as such”]; Estate of
Pieper (1964) 224 Cal. App. 2d 670, 685-686 [possession by the grantee of a deed gives
rise to an inference the instrument was duly delivered; “[s]uch inference is rebuttable, and
in the face of contrary evidence becomes a consideration of fact for the trial court”].)
       The trial court’s factual determination as to whether the grantor intended to make
a present transfer of property is reviewed for substantial evidence. (Huth v. Katz, supra,
30 Cal.2d at pp. 608-609; Luna v. Brownell, supra, 185 Cal.App.4th at p. 673 [“‘[w]here

                                              9
there is substantial evidence, or where an inference or presumption may be drawn from
the evidence to sustain the court’s finding of delivery or nondelivery, the finding will not
be disturbed on appeal’”]; Condencia v. Nelson (1960) 187 Cal. App. 2d 300, 302-303
[same].)
       2. Substantial Evidence Supports the Trial Court’s Finding of Nondelivery
       DerBoghossian contends undisputed evidence established that Harris signed and
physically delivered the May 24, 1995 grant deed to him at the time Harris executed the
loan documents. Accordingly, he argues, the trial court’s finding of nondelivery is not
legally supportable. However, as the court explained when it denied the new trial
motion, DerBoghossian’s argument disregards Harris’s testimony that, under the parties’
oral agreement, he was to remain legal title holder for as long as he was liable on the
loan. Indeed, DerBoghossian himself similarly testified the intent of their agreement was
to make Harris legal title holder, not DerBoghossian. This testimony is more than
sufficient to support the court’s finding of nondelivery. (Hotaling, supra, 193 Cal. at
p. 383 [substantial evidence supported trial court’s finding manual transfer of deed with
understanding it would not be effective unless the grantor died and deed was recorded did
not effect delivery; grantor did not intend to make a present transfer of property]; Estate
of Pieper, supra, 224 Cal.App.2d at p. 687 [same]; Kelly v. Bank of America National
Trust and Savings Assn. (1952) 112 Cal. App. 2d 388, 396-397; cf. Barceloux v. Barceloux
(1931) 214 Cal. 516, 520 [substantial evidence supported trial court’s finding of delivery;
the two brothers “understood the effect of executing and handing over to a grantee such a
conveyance” and intended to make a present transfer of title].)
       DerBoghossian contends that delivery of the deed to him on condition he not
record it and Harris remain as record title holder for as long as Harris was obligated on
the loan constituted an impermissible conditional delivery. (See Civ. Code, § 1056 [“A
grant deed cannot be delivered to the grantee conditionally. Delivery to him, or to his
agent as such, is necessarily absolute, and the instrument takes effect thereupon,
discharged of any condition on which the delivery was made.”]; Ivancovich v. Sullivan
(1957) 149 Cal. App. 2d 160, 164 [“‘[t]he law is well settled, where a deed, absolute in

                                             10
form, is delivered by the grantor to the grantee personally, title vests in the grantee,
discharged of any condition on which the delivery was made’”].) Accordingly, even
accepting Harris’s version of events, as the trial court did, DerBoghossian argues the
conditions were effectively discharged and the delivery made absolute upon transfer.
       DerBoghossian’s argument that delivery cannot be conditional—that is, it is either
effective as a present transfer of property interest or void—is sound; his application of
that rule in this context, however, is not, as the Supreme Court explained in Hotaling,
supra, 193 Cal. at pages 381-382: “The validity of this rule [in Civil Code section 1056]
is not open to question, but it comes into application only when there has been a delivery.
The question whether or not such delivery has taken place is a question of fact involving
the intent of the parties.” (See also id. at p. 383 [“[t]o justify the application of the rule
there must at least be a delivery of the deed, which implies the intent that it shall become
at once operative, either absolutely or conditionally”]; Estate of Pieper, supra,
224 Cal.App.2d at p. 688 [“This rule [Civ. Code, § 1056] comes into application only
where there has been a delivery, which implies the intent that it shall become at once
operative, either absolutely or conditionally. . . . Accordingly, while delivery of a deed to
a grantee is necessarily absolute under the rule laid down in section 1056 of the Civil
Code, a question may remain as to whether there has been such a delivery with the intent
to transfer title.”]; Ivancovich v. Sullivan, supra, 149 Cal.App.2d at p.164 [“When
conditions are expressed concurrently with the manual delivery of a deed, the grant is
either absolute or void. The determination of whether the manual delivery was valid or
ineffectual turns upon the question of the grantor’s intent.”].)
       Here, the trial court found Harris had no intention to divest himself of the property
while he remained liable on the loan. The manual delivery of the deed to DerBoghossian
under those circumstances, the court found, was nothing more than a good faith gesture—
a promise to convey the property in the future after his name was removed from the debt
obligation, rather than a current transfer of title. The court also emphasized
DerBoghossian’s own actions in failing to record the deed until 14 years after the
purported transfer. Although DerBoghossian correctly asserts a grantee’s failure to

                                               11
record a deed does not make a transfer ineffective (see Casey v. Gray (1993)
13 Cal. App. 4th 611, 614; Civ. Code, § 1217 [“an unrecorded instrument is valid as
between the parties thereto and those who have notice thereof”]), the court may consider
it, among other things, in evaluating the parties’ intent at the time the deed was executed.
(See Estate of Pieper, supra, 224 Cal.App.2d at p. 686; see generally Kelly v. Bank of
America Trust and Savings Assn., supra, 112 Cal.App.2d at pp. 396-397 [in examining
sufficiency of evidence to support court’s finding of nondelivery of a deed, “‘“an
appellate court must accept as true all evidence tending to establish the correctness of the
finding as made, taking into account, as well, all inferences which might reasonably have
been thought by the trial court to lead to the same conclusion”’”].)
       In sum, the court found the inference of delivery raised by DerBoghossian’s
possession of the May 25, 1995 grant deed was overcome by contrary evidence, most
notably Harris’s testimony, that he lacked the intent to make a present transfer of title to
DerBoghossian. That finding is amply supported by the evidence in the record.
       3. DerBoghossian’s Remaining Arguments Do Not Support a Quiet Title
          Judgment
       Shifting his attention from the May 24, 1995 deed to the earlier grant deed
transferring the property from Hagop DerBoghossian to Harris, DerBoghossian argues
the initial conveyance to Harris was intended to make Harris legal owner and
DerBoghossian and his family, the beneficial owner; that is, the intent of the parties was
for Harris to hold legal title in trust in favor of DerBoghossian and his family. That type
of argument, which concedes the defendant’s legal title but seeks to have the legal title
holder declared a constructive or resulting trustee, is misdirected in this quiet title action.
(See South San Bernardino Land & Improvement Co. v. San Bernardino National Bank
(1899) 127 Cal. 245, 248 [proper action for plaintiff claiming defendant held legal title in
trust was not quiet title claim, in which court is asked to determine legal title holder, but
an action to specifically enforce a contract for a trust]; Melvin v. Melvin (1908)
8 Cal. App. 684, 688 [demurrer properly sustained to plaintiff’s quiet title action where
plaintiff’s complaint averred she was not the legal title holder but rather the beneficial


                                              12
title holder; plaintiff’s proper remedy under those circumstances is to seek to enforce
trust agreement]; see also 5 Witkin, Cal. Procedure (5th ed. 2008) Pleading, § 655
[distinguishing a quiet title action from an action to enforce an express or implied trust;
“[a]n action to have the defendant declared a constructive or resulting trustee for the
plaintiff proceeds on the theory that the defendant has legal title, while a quiet title action
seeks a determination that the defendant has no title”].)
       DerBoghossian’s complaint pleaded only a single cause of action to quiet title; he
asserted no other claims and, apart from an injunction to enjoin the then-pending
unlawful detainer action, sought no other specific remedy. Whatever merit there may be
to DerBoghossian’s contract and trust-related arguments, they are based on causes of
action and legal theories not presented in his complaint and do not compel reversal of the
judgment quieting title to the property in Harris’s name.
                                       DISPOSITION
       The judgment is affirmed. Harris is to recover his costs on appeal.



                                                   PERLUSS, P. J.
       We concur:


              WOODS, J.


              ZELON, J.




                                              13